               Case 3:21-mj-70011-AGT Document 7 Filed 04/15/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANNE C. HSIEH (CABN 288159)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7071
 7        FAX: (415) 436-7234
          Anne.Hsieh@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   In the Matter of an Application of the United    )   CASE NO. 3:21-mj-70011-AGT
     States for Authorization to Obtain Physical      )
14   Location Data                                    )   UNITED STATES’ OPPOSITION TO MOTION
                                                      )   OF NON-PARTY MEDIA ENTITY THE NEW
15                                                    )   YORK TIMES COMPANY FOR AN
                                                      )   ORDER TO INTERVENE AND FOR AN
16                                                    )   ORDER UNSEALING COURT RECORDS
                                                      )
17                                                    )   Date: May 4, 2021
                                                      )   Time: 10:00 a.m.
18                                                    )   Location: Courtroom A — 15th Floor

19
            The United States hereby requests that the Court deny the motion of non-party media entity, the
20
     New York Times Company, to unseal the court records in the above-captioned matter. The application
21
     of the United States in this matter is entirely unrelated to the court records sought by the New York
22
     Times in its motion. Specifically, the New York Times “seeks access to judicial records reflecting the
23
     government’s efforts to obtain location data for smartphone users who were in the United States Capitol
24
     on January 6.” ECF Dkt. 6, p. 2. The records in the above-captioned matter pertain to a search warrant
25
     sought and issued in an undercover investigation of drug trafficking activities in the Northern District of
26
     California, the subject of which bears no relationship to the events at the United States Capitol on
27
     January 6, 2021. Thus, it appears that the New York Times has mistakenly identified this case as a
28

     GOV’T OPPOSITION TO MOTION OF NON-PARTY 1
     3:21-mj-70011-AGT
               Case 3:21-mj-70011-AGT Document 7 Filed 04/15/21 Page 2 of 2




 1 relevant target for its motion to unseal.

 2          The records in this case were sealed by the Court at the government’s request due to the sensitive

 3 nature of the information contained in the application and the risk that disclosure would jeopardize the

 4 ongoing investigation and prosecution of this case. Furthermore, the records in this case are currently

 5 subject to a court protective order in an active criminal matter due to the danger that disclosure of these

 6 records to third parties or the public could endanger the safety of confidential informants and other

 7 personnel involved in this case. The motion of the New York Times fails to provide a sufficient basis

 8 for unsealing the sensitive records in this case or explain how this case is relevant to the records it seeks.

 9 As such, the United States opposes the motion and respectfully requests that it be denied.

10

11

12 DATED: April 15, 2021                                          Respectfully submitted,

13                                                                STEPHANIE M. HINDS
                                                                  Acting United States Attorney
14

15
                                                                  /s/ Anne C. Hsieh____________________
16                                                                ANNE C. HSIEH
                                                                  Assistant United States Attorney
17

18
19

20

21

22

23

24

25

26

27

28

     GOV’T OPPOSITION TO MOTION OF NON-PARTY 2
     3:21-mj-70011-AGT
